Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 12/4/2020, wherein claim 1 was amended. Claims 1-13 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 201487038.
Regarding claim 1, JP 201487038 discloses an assembly (See Fig. 2a) capable of storing a necklace, the assembly comprising: a flexible tube (at 15 in Fig. 2a) having an end (at 4 in Fig. 2a), an opposite end (at 3 in Fig. 2a), and a hollow bore (within tube 15); first and second ports (at 7 and port on the opposite end of 15) respectively opening the hollow bore at the flexible tube's end and opposite end; a first tie (portion at 11/12 in Fig. 2a is considered a tie since it is a cord that can be used for fastening) having a proximal end (lower end of 11/12 which is attached to 15 in Fig. 2a) and a distal end (free upper end of 11/12 in Fig. 2a), said tie's proximal end being fixedly attached to the flexible tube's opposite end; and a first fastener comprising a pair of halves (hook and loop fastener described in [0055] of the English translation), one of said fastener's halves being fixedly attached to the first tie's distal end, and another of said fastener's halves being fixedly attached to the flexible tube's opposite .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 201487038 as applied to claim 1 above, in view of Clark (US 6,740,818).
Regarding claim 2, JP 201487038 discloses the claimed invention except for the express disclosure that the flexible tube comprises a sheet having a pair of edges joined at a seam. However, Clark teaches it is well known in the art for a flexible tube (at 10) to be formed from a sheet which has a pair of edges (at 13A/13B in Fig. 4) joined at a seam (at 15 in Fig. 4) for the purpose of forming a permanently secured flexible tube (column 4, lines 37-47). Therefore, it would have been obvious to one 
Regarding claim 3, JP 201487038 discloses the first fastener comprises a releasable connector such as flexible hook pad and loop pad fasteners ([0055] of the English translation).
Regarding claim 4, JP 201487038 discloses a second tie (6 in Fig. 2a) having a proximal end (end of 6 which is attached to 15 in Fig. 2a) and a distal end (free end of 6 in Fig. 2a), said tie's proximal end being fixedly attached to the flexible tube's end.
Regarding claim 5, JP 201487038 discloses a second fastener comprising a second pair of halves (hook and loop fastener described in [0044]-[0045], [0055] of the English translation), one of the halves among said second pair of halves being fixedly attached to the second tie's distal end, and another of the halves among said second pair of halves being fixedly attached to the flexible tube's end.
Regarding claim 6, JP 201487038 discloses the second fastener comprises a second releasable connector selected from the group consisting of flexible hook pad and loop pad fasteners (hook and loop fastener described in [0044]-[0045], [0055] of the English translation).
Regarding claim 7, JP 201487038 discloses the flexible tube has a back side and a front side, wherein the fixed attachments of the proximal ends of the second and first ties respectively to said tube's end and opposite end are positioned at said tube's back side, and wherein said fasteners' other halves are positioned at said tube's front side (the ties extend around both sides of the tube, therefore they can be considered to be positioned at either side of the tube).




Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735